Case 6:19-cv-00537-ADA Document 23-1 Filed 01/21/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

SOLAS OLED LTD.,
Plaintiff, Civil No. 6:19-CV-00537
v. JURY TRIAL DEMANDED
APPLE INC.,
Defendant.

 

 

DECLARATION OF SHIHCHANG CHANG IN SUPPORT OF DEFENDANT
APPLE INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

I, Shihchang Chang, hereby declare and state as follows:

L. I am over 18 years of age and competent to make this declaration. If called to
testify as a witness in this matter, I could and would testify truthfully to each of the statements in
this declaration.

2. I am employed as a Senior Director in the PPO TFT group at Apple Inc.
(“Apple”) in Cupertino, California. I have been employed by Apple since July 2007. “PPO”
stands for Panel, Process & Optics, and “TFT” stands for thin-film transistor.

3: I provide this declaration in support of Apple’s Motion to Transfer Venue Under
28 U.S.C. § 1404(a) to the Northern District of California (‘“NDCA”) filed in the above-
captioned case. Unless otherwise indicated below, the statements in this declaration are based
upon my personal knowledge, my review of corporate records maintained by Apple in the
ordinary course of business, and/or my discussions with Apple employees. If called to testify as

a witness, I could and would competently do so under oath.
Case 6:19-cv-00537-ADA Document 23-1 Filed 01/21/20 Page 2 of 4

4, I understand that Solas OLED Ltd. (“Solas”) filed the above-captioned patent
infringement lawsuit against Apple in the United States District Court for the Western District of
Texas (“WDTX”). I understand that in its Complaint, Solas identified certain Apple products
“with organic light-emitting diode (‘OLED’) displays” (the “Accused Technology”). Complaint
{ 6.

5. I understand that in its Complaint, Solas identified the following list of accused
products: iPhone, Apple Watch, and MacBook Pro. Complaint 4 6. I also understand that in its
Preliminary Infringement Contentions, Solas identified a more specific list of accused products:
“MacBook Pro with OLED Touch Bar,” “iPhone X,” “iPhone Xs,” “iPhone Xs Max,” “iPhone
11 Pro,” “iPhone 11 Pro Max,” “Apple Watch,” “Apple Watch Series 1,” “Apple Watch Series
2,” “Apple Watch Series 3,” “Apple Watch Series 4,” and “Apple Watch Series 5” (collectively
referred to as “Accused Products”). Disclosure of Preliminary Infringement Contentions § 1.B.

6. Through my work at Apple, I am familiar with the Accused Technology in this
case. I manage the teams responsible for the thin-film transistor (“TFT”) layer of the OLED
displays in all of the Accused Products. These teams are responsible for determining the display
specifications, which are then sent to the vendors that design, manufacture, and supply the
OLED displays to Apple for the Accused Products. After providing the vendors with the
specifications, the teams that I manage work with the vendors throughout the design process to
troubleshoot and finalize the design of the OLED displays in the Accused Products. I work
closely with Apple’s vendors and Apple’s engineers to ensure successful implementation of the
OLED displays in the Accused Products.

Ts The vast majority of the design, development, and implementation of the OLED

displays in the Accused Products performed by Apple takes place at Apple’s Cupertino
Case 6:19-cv-00537-ADA Document 23-1 Filed 01/21/20 Page 3 of 4

headquarters. I work at Apple’s Cupertino headquarters, as do all of the Apple engineers who
are part of the U.S.-based team that I manage. The engineers that are part of the U.S.-based

teams responsible for the organic light-emitting layers of the OLED displays in the Accused
Products are likewise located at Apple’s headquarters in Cupertino. Some in-region vendor
support for the OLED displays is provided by Apple employees in Taiwan, China, Japan, and
Korea, but these employees serve in primarily support roles to the Apple engineers in Cupertino.
None of the design or implementation work done by Apple on the OLED displays in the Accused
Products takes place in Texas.

8. Relevant Apple documents concerning the OLED displays in the Accused
Products can be accessed at, or are located in or near, Apple’s Cupertino headquarters.

9. The vendors that supply Apple with the OLED displays in the Accused Products
are located in Asia: Tianma Micro-electronics Co. (China), Samsung Display Co., Ltd. (Korea),
LG Display (Korea), and Japan Display (Japan). I and other members of the teams I manage
regularly interact with engineers at these vendors on the design and development of the OLED
displays in the Accused Product. To my knowledge, the engineers at these vendors with whom
Apple engineers interact to design and produce the OLED displays are all located in Asia. I am
not aware of any relevant engineers from these vendors who are located in Texas. Likewise, I
am not aware of any meetings between Apple and these vendors relating to OLED displays ever
taking place in Texas. All of the documents from these vendors in Apple’s possession can be

accessed at, or are located in or near, Apple’s Cupertino headquarters.
Case 6:19-cv-00537-ADA Document 23-1 Filed 01/21/20 Page 4 of 4

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and that this declaration was executed this 1 day of January 2020, in Cupertino,

Lh ag las

California.

 

Shihchang Chai

WEST\288827034,1
